ICJ_154_DelimitationContinentalShelf_NIC_COL_2017-12-08_ORD_01_NA_00_FR.txt.                           INTERNATIONAL COURT OF JUSTICE


                            REPORTS OF JUDGMENTS,
                         ADVISORY OPINIONS AND ORDERS


                     QUESTION OF THE DELIMITATION
                       OF THE CONTINENTAL SHELF
                   BETWEEN NICARAGUA AND COLOMBIA
                       BEYOND 200 NAUTICAL MILES
                      FROM THE NICARAGUAN COAST
                            (NICARAGUA v. COLOMBIA)


                           ORDER OF 8 DECEMBER 2017




                                 2017
                          COUR INTERNATIONALE DE JUSTICE


                              RECUEIL DES ARRÊTS,
                       AVIS CONSULTATIFS ET ORDONNANCES


                      QUESTION DE LA DÉLIMITATION
                        DU PLATEAU CONTINENTAL
                   ENTRE LE NICARAGUA ET LA COLOMBIE
                      AU‑DELÀ DE 200 MILLES MARINS
                      DE LA CÔTE NICARAGUAYENNE
                            (NICARAGUA c. COLOMBIE)


                        ORDONNANCE DU 8 DÉCEMBRE 2017




2 CIJ1128.indb 1                                           5/04/18 11:09

                                                 Official citation :
                     Question of the Delimitation of the Continental Shelf between Nicaragua
                      and Colombia beyond 200 Nautical Miles from the Nicaraguan Coast
                              (Nicaragua v. Colombia), Order of 8 December 2017,
                                           I.C.J. Reports 2017, p. 361




                                            Mode officiel de citation :
                       Question de la délimitation du plateau continental entre le Nicaragua
                      et la Colombie ­au-delà de 200 milles marins de la côte nicaraguayenne
                            (Nicaragua c. Colombie), ordonnance du 8 décembre 2017,
                                            C.I.J. Recueil 2017, p. 361




                                                                                1128
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-157326-8




2 CIJ1128.indb 2                                                                               5/04/18 11:09

                                                  8 DECEMBER 2017

                                                       ORDER




                     QUESTION OF THE DELIMITATION
                       OF THE CONTINENTAL SHELF
                   BETWEEN NICARAGUA AND COLOMBIA
                       BEYOND 200 NAUTICAL MILES
                      FROM THE NICARAGUAN COAST
                        (NICARAGUA v. COLOMBIA)




                       QUESTION DE LA DÉLIMITATION
                        DU PLATEAU CONTINENTAL
                   ENTRE LE NICARAGUA ET LA COLOMBIE
                      ­AU-DELÀ DE 200 MILLES MARINS
                       DE LA CÔTE NICARAGUAYENNE
                        (NICARAGUA c. COLOMBIE)




                                                  8 DÉCEMBRE 2017

                                                   ORDONNANCE




2 CIJ1128.indb 3                                                    5/04/18 11:09

                                                                                           361



                                  COUR INTERNATIONALE DE JUSTICE

                                                  ANNÉE 2017
                                                                                                     2017
                                                 8 décembre 2017                                  8 décembre
                                                                                                  Rôle général
                                                                                                    no 154
                         QUESTION DE LA DÉLIMITATION
                          DU PLATEAU CONTINENTAL
                      ENTRE LE NICARAGUA ET LA COLOMBIE
                         AU‑DELÀ DE 200 MILLES MARINS
                         DE LA CÔTE NICARAGUAYENNE
                                        (NICARAGUA c. COLOMBIE)




                                                ORDONNANCE


                      Présents : M. Abraham, président ; M. Yusuf, vice-­président ;
                                  MM. Owada, Tomka, Cançado Trindade, Greenwood,
                                  Mme Xue, M. Gaja, Mme Sebutinde, MM. Bhandari,
                                  Robinson, Gevorgian, juges ; M. Couvreur, greffier.


                      La Cour internationale de Justice,
                       Ainsi composée,
                       Après délibéré en chambre du conseil,
                       Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para‑
                    graphe 2, 48 et 49 de son Règlement,
                       Vu la requête déposée au Greffe de la Cour le 16 septembre 2013, par
                    laquelle la République du Nicaragua a introduit une instance contre la
                    République de Colombie concernant un différend relatif à « la délimita‑
                    tion entre, d’une part, le plateau continental du Nicaragua s’étendant
                    au‑delà de 200 milles marins des lignes de base à partir desquelles est
                    mesurée la largeur de la mer territoriale du Nicaragua et, d’autre part, le
                    plateau continental de la Colombie »,


                                                                                             4




2 CIJ1128.indb 13                                                                                        5/04/18 11:09

                       délimitation du plateau continental (ordonnance 8 XII 17) 362

                       Vu la première demande formulée par le Nicaragua dans sa requête,
                    par laquelle la Cour a été priée de déterminer « [l]e tracé précis de la fron‑
                    tière maritime entre les portions de plateau continental relevant du Nica‑
                    ragua et de la Colombie au‑delà des limites établies par la Cour dans son
                    arrêt du 19 novembre 2012 », et sa deuxième demande, par laquelle la
                    Cour a été priée de déterminer « [l]es principes et les règles de droit inter‑
                    national régissant les droits et obligations des deux Etats concernant la
                    zone de plateau continental où leurs revendications se chevauchent et
                    l’utilisation des ressources qui s’y trouvent, et ce, dans l’attente de la déli‑
                    mitation de leur frontière maritime au‑delà de 200 milles marins de la
                    côte nicaraguayenne »,
                       Vu l’ordonnance en date du 9 décembre 2013, par laquelle la Cour a
                    fixé au 9 décembre 2014 et au 9 décembre 2015 les dates d’expiration des
                    délais pour le dépôt, respectivement, du mémoire de la République du
                    Nicaragua et du contre‑mémoire de la République de Colombie,
                       Vu les exceptions préliminaires d’incompétence de la Cour et d’irrece‑
                    vabilité de la requête qui ont été soulevées par le Gouvernement de la
                    République de Colombie le 14 août 2014,
                       Vu l’arrêt en date du 17 mars 2016, par lequel la Cour a déclaré qu’elle
                    avait compétence, sur la base de l’article XXXI du pacte de Bogotá, pour
                    connaître de la première demande formulée par le Nicaragua dans sa
                    requête, et que cette demande était recevable, la deuxième demande étant
                    irrecevable,
                       Vu l’ordonnance en date du 28 avril 2016, par laquelle le président a
                    fixé au 28 septembre 2016 et au 28 septembre 2017, respectivement, les
                    nouvelles dates d’expiration des délais pour le dépôt du mémoire de la
                    République du Nicaragua et du contre-­        mémoire de la République de
                    Colombie,
                       Vu le mémoire et le contre-­mémoire dûment déposés par les Parties
                    dans les délais ainsi fixés ;
                       Considérant que, au cours d’une réunion que le président de la Cour a
                    tenue avec les agents des Parties le 29 novembre 2017, l’agent du Nicara‑
                    gua a indiqué que son gouvernement estimait le dépôt d’une réplique
                    nécessaire pour répondre, notamment, aux points techniques soulevés
                    dans le contre-­mémoire de la Colombie, et a demandé un délai de neuf
                    mois pour la préparation de ladite réplique ; et que l’agent de la Colombie
                    a déclaré que son gouvernement n’avait pas d’objection à la tenue d’un
                    second tour de procédure écrite, mais souhaitait que des délais plus brefs
                    fussent fixés à cet effet, de l’ordre de quatre à six mois, pour chaque pièce
                    additionnelle, à compter de la date de dépôt du contre-­mémoire de la
                    Colombie ;
                       Compte tenu des vues des Parties ainsi exprimées et des circonstances
                    de l’espèce,
                      Autorise la présentation d’une réplique par le Nicaragua et d’une
                    duplique par la Colombie ;

                                                                                                  5




2 CIJ1128.indb 15                                                                                      5/04/18 11:09

                       délimitation du plateau continental (ordonnance 8 XII 17) 363

                      Fixe comme suit les dates d’expiration des délais pour le dépôt de ces
                    pièces de procédure écrite :
                      Pour la réplique de la République du Nicaragua, le 9 juillet 2018 ;
                      Pour la duplique de la République de Colombie, le 11 février 2019 ;
                      Réserve la suite de la procédure.

                      Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                    Paix, à La Haye, le huit décembre deux mille dix-sept, en trois exem‑
                    plaires, dont l’un restera déposé aux archives de la Cour et les autres
                    seront transmis respectivement au Gouvernement de la République du
                    Nicaragua et au Gouvernement de la République de Colombie.


                                                                           Le président,
                                                                  (Signé) Ronny Abraham.
                                                                              Le greffier,
                                                                 (Signé) Philippe Couvreur.




                                                                                                 6




2 CIJ1128.indb 17                                                                                     5/04/18 11:09

